IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 534 MAL 2015
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
CLARENCE CRESPO,                           :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.